IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
SHELTER MUTUAL INSURANCE COMPANY PLAINTIFF
v. CIVIL ACTION NO. 1:18-cv-00043-GHD-DAS
DOUBLE J TIMBER COMPANY, INC. et al. DEFENDANTS

OPINION GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

Presently before the Court are the Plaintiffs and the Defendant Double J Timber’s
competing motions for summary judgment [Doc. Nos. 43, 48] in this declaratory judgment action.
Upon due consideration, the Court finds that the Plaintiff's motion should be granted and the
Defendant’s motion should be denied.

I Factual and Procedural Background

The Plaintiff filed its Complaint for Declaratory Relief on March 18, 2018, requesting that
the Court determine whether the Plaintiff owes a duty to indemnify and/or defend the Defendants
Double J Timber Company, Inc. and Terry Johnson against claims pending versus them in a state
court wrongful death action. See Compl. [Doc. 1].

At issue is a general liability policy the Plaintiff issued to Double J Timber with a relevant
policy limit of $1,000,000, and whether that Policy’s “Employee” exclusion acts to preclude
coverage for defense and indemnity of the wrongful death action. See Policy, Doc. 1-1. The
Policy, which the court finds is unambiguous and which both parties agree was in force and that,
in the absence of any applicable exclusions, applies to the claims pending against Defendants
Double J Timber and Terry Johnson in state court, provides in relevant part that the Plaintiff will.
both defend Double J Timber in any suit seeking damages because of bodily injury and will

indemnify Double J Timber and pay any sums that Double J Timber becomes legally obligated to
pay as a result of such a suit unless a policy exclusion applies. See Policy, Doc. 1-1. The Plaintiff
argues that the Policy’s “Employer’s Liability” exclusion applies because it excludes coverage for
“bodily injury” to an “employee” of the insured arising out of and in the course of employment by
the insured or during the performance of duties related to the conduct of the insured’s business.
See id. Accordingly, the key determination the Court must make is whether the decedent Jerry
Johnson was an employee of Double J Timber on June 1, 2017. Further, the Court must determine
if the Defendant Terry Johnson was an employee of Double J Timber on that date given the
policy’s exclusion of employees as “Insureds” for the purposes of bodily injury that occurs to co-
employees while that employee is performing duties related to the conduct of the subject Insured’s
business. Jd.

The Plaintiffs in the state court wrongful death action allege that on June 1, 2017,
Defendant Terry Johnson was operating a skidder while performing logging/timber-cutting
operations for the Defendant Double J Timber Company in Choctaw County, Mississippi, when
he negligently caused the skidder to overrun Jerry Lee Johnson, the decedent in the state court
action, resulting in Jerry’s death. The subject state court wrongful death action followed and the
Plaintiff in the case sub judice now requests that the Court rule on the question of whether the
decedent Jerry Johnson and the Defendant Terry Johnson were employees or independent
contractors of Double J Timber on June 1, 2017. If they were employees and either working in
the course and scope of their employment or performing duties related to the conduct of Double J
Timber’s business, the Employee exclusion contained within the Policy will preclude coverage for
defense and indemnity of the wrongful death action. The parties agree that this determination is
decisive in this action and both the Plaintiff and the Defendant Double J Timber have filed motions

for summary judgment.
i. Summary Judgment Standard

This Court grants summary judgment “if the pleadings, the discovery and disclosure
materials on file, and any affidavits show that there is no genuine dispute as to any material fact
and that the movant is entitled to judgment as a matter of law.” FED. R. Civ. P. 56(a); Celotex
Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986); Weaver v. CCA
Indus., Inc., 529 F.3d 335, 339 (Sth Cir. 2008). The rule “mandates the entry of summary
judgment, after adequate time for discovery and upon motion, against a party who fails to make a
sufficient showing to establish the existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322.

The party moving for summary judgment bears the initial responsibility of informing the
Court of the basis for its motion and identifying those portions of the record it believes demonstrate
the absence of a genuine dispute of material fact. Jd. at 323. Under Rule 56(a), the burden then
shifts to the nonmovant to “go beyond the pleadings and by . . . affidavits, or by the ‘depositions,
answers to interrogatories, and admissions on file,’ designate ‘specific facts showing that there is
a genuine issue for trial.” ” Jd. at 324; Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 282
(5th Cir. 2001); Willis v. Roche Biomedical Labs., Inc., 61 F.3d 313, 315 (Sth Cir. 1995). When
the parties dispute the facts, the Court must view the facts and draw reasonable inferences in the
light most favorable to the non-moving party. Scott v. Harris, 550 U.S. 372, 378, 1278. Ct. 1769,
167 L. Ed. 2d 686 (2007) (internal citations omitted). “However, a nonmovant may not overcome
the summary judgment standard with conclusional allegations, unsupported assertions, or
presentation of only a scintilla of evidence.” McClure v. Boles, 490 F. App’x 666, 667 (Sth Cir.

2012) (per curiam) (citing Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007).
ZN, = Analysis and Discussion

The Plaintiff argues that summary judgment in its favor is warranted because Terry and
Jerry Johnson were employees, and not independent contractors, of Double J Timber on the date
of the fatal accident. The Defendants argue the opposite, asserting that the Johnsons were acting
as independent contractors for Double J Timber on the relevant date.

A. Employee versus Independent Contractor Status

The Court notes at the outset that in this diversity action, the Erie doctrine applies and thus
the determination of the Johnsons’ status as employees or independent contractors on the date of
the accident is guided by Mississippi state law. Erie R. Co. v. Tompkins, 304 U.S. 64, 78-80
(1938); Centennial Ins. Co. v. Ryder Truck Rental, Inc., 149 F.3d 378, 382 (Sth Cir. 1998).

Under Mississippi law, a servant or employee is “a person employed by a master to perform
service in his affairs whose physical conduct in the performance of the service is controlled or is
subject to the right to control by the master.” Richardson v. APAC-Mississippi, Inc., 631 So.2d
143, 148 (Miss. 1994). An independent contractor is defined as “a person who contracts with
another to do something for him but who is not controlled by the other nor subject to the other's
right to control with respect to his physical conduct in the performance of the undertaking.” Id.
In short, the difference between a master-servant relationship and an independent-contractor
relationship is that an employer in a master-servant relationship has control of, or the right to
control, the employee in the details of the work. Hill v. City of Horn Lake, 160 So. 3d 671, 676
(Miss. 2015); Miller v. R.B. Wall Oil Co., Inc., 970 So.2d 127, 132 (Miss. 2007); Stewart v. Lofton
Timber Co., LLC, 943 So.2d 729, 734 (Miss. 2006).

The distinction between an employee and an independent contractor is a difficult one to

make and has been described by the Mississippi Supreme Court as “elusive.” Richardson, 631
So.2d at 148 (citation omitted). However, the Mississippi Supreme Court has provided factors to
consider when determining whether an employee-employer or independent-contractor relationship
exists:

(1) The extent of control exercised over the details of the work;

(2) | Whether or not the one employed is engaged in a distinct occupation or business;

(3) The skill required in the particular occupation;

(4) | Whether the employer supplies the tools and place of work for the person doing
the work;

(5) The length of time for which the person is employed;

(6) The method of payment, whether by the time or by the job; and

(7) | Whether or not the work is a part of the regular business of the employer.
Mississippi Emp’t Sec. Comm’n v. PDN, Inc., 586 So.2d 838, 841-42 (Miss. 1991) (citing Miss.
Emp't Sec. Comm'n v. Plumbing Wholesale Co., 219 Miss. 724, 732, 69 So.2d 814, 818 (1954)).

The relevant law further provides that the “central issue” to consider when determining
whether an individual is an employee or an independent contractor is “whether the employer has
the right to exercise control over the work of the employee.” Estate of Dulaney v. Miss. Emp't Sec.
Comm'n, 805 So.2d 643, 646 (Miss. Ct. App .2002). “[T]he relationship status depends upon the
extent the putative employer controls, in substance and in detail, the work activities of the putative
employee.” College Network v. Mississippi Dep’t of Emp’t Sec., 114 So0.3d 740, 745 (Miss. Ct.
App. 2013) (citation omitted); Meds, Inc. v. Mississippi Dep't of Employment Sec., 130 So. 3d 148,
151-52 (Miss. Ct. App. 2014). With these principles in mind, the Court considers the facts of the
Johnsons’ relationship with Double J Timber.

Jerry and Terry Johnson were brothers and worked in the logging business together most

of their lives, including a period of time for CTJ Logging, a logging business that Jerry owned and
operated. See T. Johnson Dep., Doc. 48-2, at p. 13. Their first cousin, Jimmy Johnson, is the sole
owner of Defendant Double J Timber, which is in the business of cutting timber on land owned by
either Double J itself or its customers. See J. Johnson Dep., Doc. 48-3, at pp. 12-13. Jerry Johnson,
the decedent, was a certified logger and, after his own logging business CTJ Logging went
bankrupt in late 2016, began in January 2017 to “run” Double J’s logging operation for Jimmy,
acting as a foreman, which he did until his death in June 2017. See D. Johnson Dep., Doc. 43-1,
at pp. 9-10; J. Johnson Dep., Doc. 48-3, at pp. 39, 47, 63. Terry served on Jerry’s crew and drove
a skidder for Double J, which is a piece of machinery that is used to pull cut trees out of the forest.
Given these background facts, the court now considers the relevant seven factors in turn.
1. Extent of Control by Double J Timber over Jerry and Terry’s Work

As noted above, the most critical factor in determining whether Jerry and Terry Johnson
were employees of Double J Timber on the date of the accident, or whether they were independent
contractors, is whether Double J Timber had the right to exercise control over Jerry’s work in
“running” Double J Timber’s logging operation and over Terry’s work in operating a skidder on
Jerry’s crew. Estate of Dulaney, 805 So.2d at 646. Further, it is the right to control, rather than
whether the employer actually exercises any such control, that is most critical to the determination.
Georgia-Pac. Corp. v. Crosby, 393 So. 2d 1348, 1349 (Miss. 1981); see Mathis v. Jackson Cty.
Bd. Of Supervisors, 916 So. 2d 564, 570 (Miss. Ct. App. 2005) (“the right of control, not actual
control of, the details of the work is the primary test of whether a person is an independent

contractor or an employee.”).!

 

! The case of Meds, Inc. v, Mississippi Dept. of Employment Sec., 130 So. 3d 148 (Miss. Ct. App. 2014), cited
by Double J Timber in support of its argument, makes the point that control is the critical factor and actually
demonstrates how the facts in the case sub judice differ from those in which Mississippi courts have found independent
contractor status exists. In Meds, in contrast to the facts in the case sub judice, the subject individual, who worked as
one of five phlebotomists in the Hattiesburg area, was in control of which job assignments she accepted, and the court
noted that there was no evidence that the subject company actually supervised or even possessed the right to supervise

6
While the parties argue forcefully over this determination, it is clear to the Court that Jimmy
Johnson, as the sole owner of Double J Timber, had the right to exercise sufficient control over
Jerry and Terry’s work to render them employees and not independent contractors. Double J
Timber controlled the location of the logging work and decided which crew, whether Jerry’s crew
or another crew, to send to a particular job. See J. Johnson Dep., Doc. 48-3, at p. 56. Double J
Timber would direct Jerry to the next timber tract that needed to be cut, and Jimmy would
personally drive Jerry to the tract and show him where to enter the tract. Jd. Double J Timber, via
Jimmy Johnson, also controlled and supervised the manner in which Jerry and Terry performed
their work by mandating safety meetings for the crew and conducting inspections of job sites. See
T. Johnson Dep., Doc. No. 43-2, at pp. 21-22; J. Johnson Dep., Doc. No. 43-3, at pp. 36-37.
Further, Jimmy directed Jerry and his crew to the jobsite where the fatal accident occurred. Jd.
Finally, Double J Timber owned, maintained, fueled, and provided all of the equipment that Jerry
and Terry used to conduct logging operations for Double J Timber; neither Jerry nor Terry owned
or provided any of their own equipment. See J. Johnson Dep., Doc. 43-3, at p. 58.

In light of these undisputed facts, the Court finds that Double J Timber had the right to
control Jerry and Terry Johnson’s work to a sufficient degree that this factor weighs in favor of
the Plaintiff's position that Jerry and Terry were employees of Double J Timber on the date of the
accident.

2. Whether or not the One Employed is Engaged in a Distinct Occupation or
Business

The facts related to this factor are clear and weigh in favor of the Plaintiff's position that

Jerry and Terry were employees. No evidence has been presented that indicates that Jerry and

 

the individual in the performance of her duties, and it provided no oversight or supervision whatsoever related to the
individual in her work. Meds, Inc., 130 So. 3d at 153. The facts here are quite different and distinguishable.

7
Terry were engaged in a distinct occupation or business from Double J Timber. In fact, the
opposite is true — all the evidence demonstrates that they were engaged in activities that were not
distinct whatsoever from Double J Timber’s normal and customary functions and business.
Double J Timber is involved in the logging business; thus, its primary function involves the exact
tasks that Jerry and Terry conducted —Jerry worked essentially as a foreman for one of Double J’s
logging crews and Terry was a skidder driver on that crew. There is no evidence that either of
them were ever engaged in a distinct occupation or business from Double J Timber, and they
certainly were not so engaged on the date of the fatal accident. Thus, the Court finds that this
factor weighs in favor of a finding that Jerry and Terry were employees of Double J Timber.
3. The Skill Required in the Particular Occupation

The skills required in the occupations that Jerry and Terry performed for Double J Timber
were not outside the skills that Double J would require of any employee —in fact, Double J released
two crew members and replaced them with Jerry and Terry in January 2017. See J. Johnson Dep.,
Doc. 43-3, at pp. 38-39. In short, Jerry and Terry required, possessed, and utilized the exact same
skills that any functioning member of a logging crew that worked for Double J would require,
possess, and utilize. Accordingly, there is no evidence of any particular skill set that was required
of Jerry or Terry that would lead this factor to weigh in favor of a finding that they were
independent contractors. Accordingly, the Court finds that this factor weighs in favor of a finding
that Jerry and Terry were employees of Double J Timber.

4. Whether the Employer Supplies the Tools and Place of Work for the
Person Doing the Work

The evidence regarding this factor is clear and undisputed — Double J Timber owned and
supplied all of the tools, supplies, and place of work for both Terry and Jerry Johnson. See J.

Johnson Dep., Doc. 43-3, at p. 58. Supplying the tools and instrumentalities of employment is
characteristic of an employer-employee relationship and not of an independent contractor
relationship. Estate of Dulaney, 805 So. 2d at 647. In the case sub judice, there is no question that
Double J Timber supplied all tools and places of work for Terry and Jerry Johnson. See J. Johnson
Dep., Doc. 43-3, at p. 58. Accordingly, this factor clearly weighs in favor of a finding that Jerry
and Terry were employees of Double J Timber. Estate of Dulaney, 805 So. 2d at 647. |
5. The Length of Time for Which the Person is Employed

Jerry and Terry worked exclusively for Double J Timber from the time they went to work
for the company in January 2017 until the date of the fatal accident. See J. Johnson Dep., Doc. 43-
3, at p. 64. As courts have noted, this fact is indicative of employee, and not independent
contractor, status. Progressive N. Ins. Co. v. Movemeant Sales, Inc., No. 3:07-CV-222-TS, 2009
WL 3200804, at *10 (N.D. Ind. Sept. 28, 2009). The fact that Jerry and Terry worked continuously
and exclusively for Double J Timber during that time period, in addition to the fact that they
worked regular and continuous hours every week, is strongly indicative of their status as
employees and not independent contractors. Accordingly, the court finds that this factor weighs
in favor of Jerry and Terry’s status as employees.

6. The Method of Payment, Whether by Time or by the Job

Double J Timber paid Jerry and Terry by the day ($170 per day for Jerry, and $150
per day for Terry). See T. Johnson Dep., Doc. 43-2, at p. 17; J. Johnson Dep., Doc. 43-3, at pp.
40, 42-43. The payment of wages, as opposed to payment by the job, is a strong indication of an
employer-employee relationship. Mississippi Dep’t of Employment Sec. v. Prod. Connections,
LLC, 963 So. 2d 1185, 1187-88 (Miss. Ct. App. 2007). Further, Jerry and Terry’s daily rate was

reduced if they worked less than an entire day. See J. Johnson Dep., Doc. 43-3, at p. 44.
While Double J Timber issued Jerry and Terry 1099 forms and not W-2 forms, the
Mississippi Court of Appeals has made clear that 1099 forms alone “do not prove independent
contractor status.” Southeastern Auto Brokers v. Graves, 210 So. 3d 1012, 1017 (Miss. Ct. App.
2015). Moreover, the undisputed evidence before the court demonstrates that both Jerry and Terry
worked five days a week (and were not paid for missed days) and were solely paid a daily wage.
See T. Johnson Dep., Doc. 43-2, at p. 17; J. Johnson Dep., Doc. 43-3, at pp. 40, 42-43.
Accordingly, the court finds that this factor weighs in favor of a finding of employee status for
Jerry and Terry.

7. Whether or not the Work is a Part of the Regular Business of the Employer

This final factor likewise weighs in favor of a finding of employee status for Jerry and
Terry. The undisputed evidence before the court shows that Double J Timber’s business is cutting
timber. See J. Johnson Dep., Doc. 43-3, at p. 12. Further, Jimmy Johnson, the owner of Double
J, made it clear in his deposition testimony that Jerry ran or supervised Double J’s logging
operation, and Terry in turn worked as a skidder operator on the Double J crew that Jerry
supervised, See J. Johnson Dep., Doc. 43-3, at p. 47. The work performed by both Jerry and Terry
is clearly part of the regular business of Double J Timber.

The Mississippi Supreme Court long ago noted that an employment relationship is
indicated when the subject work is an “integral part of the regular business of the employer and
the worker, relative to the employer, does not furnish an independent business or professional
service.” Shumpert Truck Lines v. Horne, 86 So. 2d 103 (Miss. 1958). Accordingly, this factor
weighs in favor of employee status for Jerry and Terry.

In sum, all seven of the relevant factors weigh in favor of a finding that Jerry and Terry

Johnson were employees, and not independent contractors, of Double J Timber. None of the

10
factors weigh in favor of a finding of independent contractor status. Thus, the Court finds that
both Jerry and Terry were employees of Double J Timber on the date of the fatal accident.”
IV. Conclusion

In sum, for all of the foregoing reasons, the Court finds that no genuine dispute of material
fact remains and summary judgment in favor of the Plaintiff is appropriate. Accordingly, the Court
finds that the Defendants Double J Timber and Terry Johnson are not entitled to a defense or to
indemnity under the subject insurance policy. The Plaintiff's Motion for Summary Judgment
[Doc. No. 43] is therefore GRANTED, the Defendant Double J Timber’s Motion for Summary
Judgment [Doc. No. 48] is DENIED, and this case is CLOSED.

An order in accordance with this opinion shall issue this day.

THIS, the [GPray of May, 2019.

Abe We Sadun

SENIOR U.S. DISTRICT JUDGE

 

 

2 In addition, in light of the Court’s finding that Jerry and Terry were employees of Double J Timber during

the relevant time period, the evidence is also clear that they both were within the scope of their employment and
performing duties related to the conduct of Double J Timber’s business on the date of the fatal accident. The court
therefore finds that they were indisputably conducting logging activities on behalf of and in furtherance of Double J
Timber’s logging business on that date and were both within the scope and course of their Double J Timber
employment at the time of the accident.

11
